NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE UNITED STATES SECURITIES ACT (THE "1933 ACT"), PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.
 


STOCK OPTION AGREEMENT
 
(U.S. Persons)
 
 
This AGREEMENT is entered into as of the 25th day of November, 2013 (the “Date
of Grant”).
 
BETWEEN:
 
KONARED CORPORATION, a company incorporated pursuant to the laws of the state of
Nevada
and having a business address of 2829 Ala Kalani Kaumaka St., Suite F-133,
Koloa, HI 96756
 
(the “Corporation”)
 
AND:
 
Parker McLachlin, a businessperson with an address at
7027 N. Scottsdale Road, #214, Scottsdale, AZ 85253
 
(the “Optionee”)
 
WHEREAS:  The Corporation wishes to grant 250,000 Options (as defined herein) to
purchase Optioned Shares to the Optionee.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
1.  
DEFINITIONS

 
In this Agreement, the following terms shall have the following meanings:
 
(a)  
“1933 Act” means the Securities Act of 1933, as amended;

 
(b)  
“Accredited Investor Questionnaire” means a questionnaire substantially in the
form of the Accredited Investor Questionnaire attached to this Agreement as
Schedule B;

 
(c)  
“Common Stock” means the shares of common stock of the Corporation;

 
(d)  
“Exercise Price” means $0.70 per Optioned Share;

 
(e)  
“Expiry Date” means November 25, 2016;

 
(f)  
“Notice of Exercise” means a notice in writing addressed to the Corporation at
its address first recited hereto (or such other address of which the Corporation
may from time to time notify the Optionee in writing), substantially in the form
attached as Schedule A, which notice shall specify therein the number of
Optioned Shares in respect of which the Options are being exercised;

 
(g)  
“Options” means the right and option to purchase, from time to time, all, or any
part of the Optioned Shares granted to the Optionee by the Corporation pursuant
to Section 2.1 of this Agreement;

 
(h)  
“Optioned Shares” means the shares of Common Stock that are issued pursuant to
the exercise of the Options;

 
(i)  
“Prospective Investor Suitability Questionnaire” means a questionnaire
substantially in the form of the Prospective Investor Suitability Questionnaire
attached to this Agreement as Schedule C

 
(j)  
“Securities” means, collectively, the Options and the Optioned Shares;

 
(k)  
“Shareholders” means holders of record of the shares of Common Stock;

 
(l)  
“U.S. Person” shall have the meaning ascribed thereto in Regulation S under the
1933 Act, and for the purpose of the Agreement includes any person in the United
States; and

 
2.  
THE OPTIONS

 
2.1  
The Corporation hereby grants to the Optionee, on the terms and conditions set
out in this Agreement, Options to purchase a total of 250,000 Optioned Shares at
the Exercise Price; provided that the Optionee at the time of exercise is deemed
by the Corporation, acting reasonably, suitable under US Securities laws to be
issued securities (see section 2.7).

 
2.2  
The Options may be exercised immediately.

 
2.3  
The Options shall, at 5:00 p.m. (Hawaii-Aleutian time) on the Expiry Date,
expire and be of no further force or effect whatsoever.

 
2.4  
The Corporation shall not be obligated to cause the issuance, transfer or
delivery of a certificate or certificates representing Optioned Shares to the
Optionee, until provision has been made by the Optionee, to the satisfaction of
the Corporation, for the payment of the aggregate Exercise Price for all
Optioned Shares for which the Options shall have been exercised, and for
satisfaction of any tax withholding obligations associated with such exercise.

 
2.5  
The Optionee shall have no rights whatsoever as a shareholder in respect of any
of the Optioned Shares (including any right to receive dividends or other
distribution therefrom or thereon) except in respect of which the Options have
been properly exercised in accordance with the terms of this Agreement.


 
 
 

 
2.6  
Subject to the provisions of this Agreement and subject to compliance with any
applicable securities laws, the Options shall be exercisable, in full or in
part, until termination; provided, however, that if the Optionee is subject to
the reporting and liability provisions of Section 16 of the Securities Exchange
Act of 1934, as amended, with respect to the Common Stock, the Optionee shall be
precluded from selling, transferring or otherwise disposing of any Common Stock
underlying any of the Options during the six months immediately following the
grant of the Options.  If less than all of the shares of any Options are
purchased, the remainder may be purchased at any subsequent time prior to the
Expiry Date.  Only whole shares may be issued pursuant to the exercise of any
Options, and to the extent that any Option covers less than one share, it is not
exercisable.

 
2.7  
Each exercise of the Options shall be by means of delivery of a Notice of
Exercise (which may be in the form attached hereto as Schedule A) to the
President of the Corporation at its principal executive office, specifying the
number of Optioned Shares to be purchased and accompanied by:

 
(a)  
payment in cash or by certified check or cashier’s check in the amount of the
full Exercise Price for the Common Stock to be purchased, and

 
(b)  
an executed copy of:

 
(i)  
an Accredited Investor Questionnaire attached as Schedule B, dated the same date
as the Notice of Exercise (if the Optionee is at the time of exercise an
accredited investor); or

 
(ii)  
a Prospective Investor Suitability Questionnaire, attached as Schedule C, dated
the same date as the Notice of Exercise (if the Optionee is not an accredited
investor at the time of exercise) showing that at the time of exercise the
Optionee has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment in the Optioned Shares.

 
2.8  
It is a condition precedent to the issuance of Optioned Shares that the Optionee
execute and/or deliver to the Corporation all documents and withholding taxes
required in accordance with applicable laws.

 
2.9  
Nothing in this Agreement shall obligate the Optionee to purchase any Optioned
Shares except those Optioned Shares in respect of which the Optionee shall have
exercised the Options in the manner provided in this Agreement.

 
2.10  
Appropriate and proportional adjustments in the exercise price of the Options
and in the number of Options granted or to be granted may be made by the Board
of Directors in its discretion to give effect to adjustments in the number of
common shares of the Corporation resulting from subdivisions, consolidations or
reclassification of the common shares of the Corporation, the payment of stock
dividends by the Corporation or other relevant changes in the capital of the
Corporation.


 
2

--------------------------------------------------------------------------------

 

 
2.11  
By accepting the Options, the Optionee represents and agrees that none of the
Optioned Shares purchased upon exercise of the Options will be distributed in
violation of applicable federal and state laws and regulations.  The Optionee
further represents and agrees to provide the Corporation with any other document
reasonably requested by the Corporation or the Corporation’s Counsel.

 
2.12  
The Options are not transferable or assignable.

 
2.13  
The Options are not granted pursuant to a stock option or incentive stock plan,
however the Corporation reserves the right to have the Options come within the
purvue and jurisdiction of such a plan, in the Corporation’s discretion. In such
case, where a conflict exists between the terms of this Agreement or the plan,
the terms of this Agreement will prevail.

 
3.  
TERMINATION OF OPTIONS

 
Options shall terminate, to the extent not previously exercised, upon the
occurrence of the first of the following events:
 
(a)  
The Expiry Date.

 
(b)  
Termination for Cause.  Immediately on the date that the Optionee’s employment
or contractual relationship with the Corporation or any related company is
terminated for cause (as reasonably determined by the Corporation).

 
(c)  
Termination Due to Death or Disability.  The expiration of five years from the
date of the death of the Optionee or cessation of an Optionee’s employment or
contractual relationship by reason of disability.  If an Optionee’s employment
or contractual relationship is terminated by death, any Option held by the
Optionee shall be exercisable only by the person or persons to whom such
Optionee’s rights under such Option shall pass by the Optionee’s will or by the
applicable laws of descent and distribution.

 
(d)  
Termination for Any Other Reason.  The expiration of six months from the date of
an Optionee’s termination of employment or contractual relationship with the
Corporation for any reason whatsoever other than cause, death or disability.

 
4.  
DOCUMENTS REQUIRED FROM OPTIONEE

 
4.1  
The Optionee must complete, sign and return an executed copy of this Agreement
to the Corporation.

 
4.2  
The Optionee shall complete, sign and return to the Corporation as soon as
possible, on request by the Corporation, any documents, questionnaires, notices
and undertakings as may be required by regulatory authorities, and applicable
law.


 
3

--------------------------------------------------------------------------------

 

 
5.  
ACKNOWLEDGEMENTS OF THE OPTIONEE

 
The Optionee acknowledges and agrees that:
 
(a)  
the Optionee is a U.S. Person;

 
(b)  
none of the Options or the Optioned Shares have been registered under the 1933
Act or under any state securities or “blue sky” laws of any state of the United
States, and, unless so registered, may not be offered or sold in the United
States or, directly or indirectly, to U.S. Persons, except in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state securities laws;

 
(c)  
the Corporation has not undertaken, and will have no obligation, to register any
of the Securities under the 1933 Act;

 
(d)  
the Optionee has received and carefully read this Agreement and the public
information which has been filed with the Securities and Exchange Commission
(the “SEC”) in compliance or intended compliance with applicable securities
legislation (collectively, the “Corporation Information”);

 
(e)  
the decision to execute this Agreement and acquire the Securities hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Corporation, and such decision is based entirely
upon a review of the Corporation Information (the receipt of which is hereby
acknowledged);

 
(f)  
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

 
(g)  
there is no government or other insurance covering the Securities;

 
(h)  
there are risks associated with an investment in the Securities;

 
(i)  
the Optionee and the Optionee’s advisor(s) (if applicable) have had a reasonable
opportunity to ask questions of and receive answers from the Corporation in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Corporation;

 
(j)  
the books and records of the Corporation were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the Optionee
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Optionee,
the Optionee’s attorney and/or advisor(s) (if applicable);


 
4

--------------------------------------------------------------------------------

 

 
(k)  
the Corporation is entitled to rely on the representations and warranties and
the statements and answers of the Optionee contained in this Agreement;

 
(l)  
the Optionee will indemnify and hold harmless the Corporation and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Optionee contained herein or in any document furnished by the
Optionee to the Corporation in connection herewith being untrue in any material
respect or any breach or failure by the Optionee to comply with any covenant or
agreement made by the Optionee to the Corporation in connection therewith;

 
(m)  
none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Optionee that any of
the Securities will become listed on any stock exchange or automated dealer
quotation system; except that currently certain market makers make market in the
Common Stock on the OTC Bulletin Board;

 
(n)  
the Corporation will refuse to register any transfer of the Securities not made
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and provincial securities laws;

 
(o)  
the statutory and regulatory basis for the exemption claimed for the offer of
the Securities, although in technical compliance, would not be available if the
offering is part of a plan or scheme to evade the registration provisions of the
1933 Act or any applicable state and provincial securities laws;

 
(p)  
the Optionee has been advised to consult the Optionee’s own legal, tax and other
advisors with respect to the merits and risks of an investment in the Securities
and with respect to applicable resale restrictions, and it is solely responsible
(and the Corporation is not in any way responsible) for compliance with:

 
(i)  
any applicable laws of the jurisdiction in which the Optionee is resident in
connection with the distribution of the Securities hereunder, and

 
(ii)  
applicable resale restrictions; and

 
(q)  
this Agreement is not enforceable by the Optionee unless it has been accepted by
the Corporation.


 
5

--------------------------------------------------------------------------------

 

 
6.  
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONEE

 
The Optionee hereby represents and warrants to and covenants with the
Corporation (which representations, warranties and covenants shall survive the
closing) that:
 
(a)  
the Optionee has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto;

 
(b)  
the Optionee has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Optionee enforceable against the Optionee in
accordance with its terms;

 
(c)  
the Optionee is resident in the jurisdiction set out on page 1 of this
Agreement;

 
(d)  
the Optionee is not an underwriter of, or dealer in, the Common Stock, nor is
the Optionee participating, pursuant to a contractual agreement or otherwise, in
the distribution of the Securities;

 
(e)  
the Optionee:

 
(i)  
has adequate net worth and means of providing for his/her/its current financial
needs and possible personal contingencies;

 
(ii)  
has no need for liquidity in this investment; and

 
(iii)  
is able to bear the economic risks of an investment in the Securities for an
indefinite period of time, and can afford the complete loss of such investment;

 
(f)  
the Optionee is aware that an investment in the Corporation is speculative and
involves certain risks, including the possible loss of the investment, and the
Optionee has carefully read and considered the matters set forth under the
caption “Risk Factors” appearing in the Corporation’s various disclosure
documents, filed with the SEC;

 
(g)  
the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Corporation;

 
(h)  
the Optionee understands and agrees that the Corporation and others will rely
upon the truth and accuracy of the acknowledgements, representations and
agreements contained in this Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Optionee shall promptly notify the Corporation;

 
(i)  
the Optionee has made an independent examination and investigation of an
investment in the Securities and the Corporation and has depended on the advice
of its legal and financial advisors and agrees that the Corporation will not be
responsible in anyway whatsoever for the Optionee’s decision to invest in the
Securities and the Corporation;


 
6

--------------------------------------------------------------------------------

 

 
(j)  
the Optionee is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 
(k)  
no person has made to the Optionee any written or oral representations:

 
(i)  
that any person will resell or repurchase any of the Securities;

 
(ii)  
that any person will refund the purchase price of any of the Securities; or

 
(iii)  
as to the future price or value of any of the Securities; and

 
(l)  
if the Optionee is a consultant of the Corporation, the Optionee has entered
into a written consulting agreement with the Corporation or a related entity of
the Corporation and spends or will spend a significant amount of time and
attention on the affairs and business of the Corporation or such related entity.

 
7.  
ACKNOWLEDGEMENT

 
The Optionee has acknowledged that the decision to purchase the Securities was
solely made on the basis of publicly available information contained in the
Corporation Information.
 
8.  
LEGENDING OF SUBJECT SECURITIES

 
8.1  
The Optionee hereby consents to the placement of a legend on any certificate or
the Optionee consents to the placement of a legend on any certificate or other
document evidencing any of the Optioned Shares to the effect that such Optioned
Shares have not been registered under the 1933 Act, any state securities or
“blue sky” laws, or under the prospectus and registration requirements of any
applicable Canadian securities laws, and setting forth or referring to the
restrictions on transferability and sale thereof contained in this
Agreement,  such legend to be substantially as follows:

 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE UNITED STATES SECURITIES ACT (THE "1933 ACT"), PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

 
7

--------------------------------------------------------------------------------

 

 
8.2  
The Optionee hereby agrees to the Corporation making a notation on its records
or giving instructions to the registrar and transfer agent of the Corporation in
order to implement the restrictions on transfer set forth and described in this
Agreement.

 
9.  
GENERAL RESALE RESTRICTIONS

 
9.1  
The Optionee acknowledges that any resale of any of the Optioned Shares will be
subject to resale restrictions contained in the securities legislation
applicable to the Optionee or proposed transferee.  The Optionee acknowledges
that none of the Optioned Shares have been registered under the 1933 Act or the
securities laws of any state of the United States.  The Optioned Shares may not
be offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

 
9.2  
The Optionee acknowledges and agrees that the Optionee is solely responsible
(and the Corporation is not in any way responsible) for compliance with
applicable resale restrictions.

 
10.  
NO EMPLOYMENT RELATIONSHIP

 
The grant of an Option shall in no way constitute any form of agreement or
understanding binding on the Corporation or any related company, express or
implied, that the Corporation or any related company will employ or contract
with an Optionee, for any length of time, nor shall it interfere in any way with
the Corporation’s or, where applicable, a related company’s right to terminate
Optionee’s employment at any time, which right is hereby reserved.
 
11.  
GOVERNING LAW

 
This Agreement is governed by the laws of the State of Nevada.
 
12.  
COSTS

 
The Optionee acknowledges and agrees that all costs and expenses incurred by the
Optionee (including any fees and disbursements of any special counsel retained
by the Optionee) relating to the acquisition of the Securities shall be borne by
the Optionee.
 
13.  
SURVIVAL

 
This Agreement, including without limitation the representations, warranties and
covenants contained herein, shall survive and continue in full force and effect
and be binding upon the parties hereto notwithstanding the completion of the
purchase of the shares underlying the Options by the Optionee pursuant hereto.
 
14.  
ASSIGNMENT

 
This Agreement is not transferable or assignable.

 
8

--------------------------------------------------------------------------------

 

 
15.  
CURRENCY

 
Unless explicitly stated otherwise, all funds in this Agreement are stated in
United States dollars.
 
16.  
SEVERABILITY

 
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.
 
17.  
COUNTERPARTS AND ELECTRONIC MEANS

 
This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.  Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date first above written.
 
18.  
ENTIRE AGREEMENT

 
This Agreement is the only agreement between the Optionee and the Corporation
with respect to the Options, and this Agreement, supersede all prior and
contemporaneous oral and written statements and representations and contain the
entire agreement between the parties with respect to the Options.
 
IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.


KONARED CORPORATION


Per:           /s/ Shaun Roberts
Authorized Signatory


WITNESSED BY:
)
   
)
 
Signature
)
   
)
 
Name
)
/s/ Parker McLachlin
 
)
PARKER MCLACHLIN
Address
)
   
)
 
Occupation
)
 




 
9

--------------------------------------------------------------------------------

 



 
SCHEDULE A
NOTICE OF EXERCISE
 
TO: KonaRed Corporation
       2829 Ala Kalani Kaumaka St., Suite F-133
       KOLOA, HI 96756
 
This Notice of Exercise shall constitute a proper Notice of Exercise pursuant to
section 1(f) of the Stock Option Agreement dated November 25, 2013 (the
“Agreement”), between KonaRed Corporation (the “Corporation”) and the
undersigned.  The undersigned hereby elects to exercise the Optionee’s options
to purchase ____________________ shares of the common stock of the Corporation
at a price of $0.70 per share, for aggregate consideration of $____________, on
the terms and conditions set forth in the Agreement.  Such aggregate
consideration, in the form specified in section 1(f) of the Agreement,
accompanies this notice.
 
The Optionee hereby represents and warrants to the Corporation that all
representations and warranties set out in the Agreement are true as of the date
of the exercise of the options under the Agreement.
 
The Optionee hereby further represents and warrants to the Corporation that the
shares are being purchased only for investment and without intention to sell or
distribute such shares.
 
The Optionee hereby directs the Corporation to issue, register and deliver the
certificates representing the shares as follows:
 
Registration Information:
 
Delivery Instructions:
     
Name to appear on certificates
 
Name
     
Address
 
Address
     
City, State, and Zip Code
             
Telephone Number

 
DATED at _____________________________, the _______ day of______________,
_______.


X
Signature
 
(Name and, if applicable, Office)
 
(Address)
 
(City, State, and Zip Code)
 
Fax Number or E-mail Address
 
Social Security/Tax I.D. No.






 

--------------------------------------------------------------------------------

 



 
SCHEDULE B
ACCREDITED INVESTOR QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Stock Option Agreement.
 
1.  
The Optionee covenants, represents and warrants to the Corporation that he or
she satisfies one or more of the categories of “Accredited Investors”, as
defined by Regulation D promulgated under the Securities Act of 1933 (the
“Securities Act”), as indicated below:  (Please initial in the space provide
those categories, if any, of an “Accredited Investor” which the Optionee
satisfies)

[  ]
Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;
[  ]
Category 2
A natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000. For purposes of this Category 2, "net
worth" means the excess of total assets at fair market value (including personal
and real property, but excluding the estimated fair market value of a person's
primary home) over total liabilities. Total liabilities excludes any mortgage on
the primary home in an amount of up to the home's estimated fair market value as
long as the mortgage was incurred more than 60 days before the Securities are
acquired, but includes (i) any mortgage amount in excess of the home's fair
market value and (ii) any mortgage amount that was borrowed during the 60-day
period before the date of the acquisition of Securities for the purpose of
investing in the Securities;
[  ]
Category 3
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;
[  ]
Category 4
A “bank” as defined under Section (3)(a)(2) of the Securities Act or savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act acting in its individual or fiduciary capacity; a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934 (United
States); an insurance company as defined in Section 2(13) of the Securities Act;
an investment company registered under the Investment Corporation Act of 1940
(United States) or a business development company as defined in Section 2(a)(48)
of such Act; a Small Business Investment Corporation licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958 (United States); a plan with total assets in excess of
$5,000,000 established and maintained by a state, a political subdivision
thereof, or an agency or instrumentality of a state or a political subdivision
thereof, for the benefit of its employees; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 (United States)
whose investment decisions are made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000, or, if a self-directed plan,
whose investment decisions are made solely by persons that are accredited
investors;


 

--------------------------------------------------------------------------------

 



[  ]
Category 5
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);
[  ]
Category 6
A director or executive officer of the Corporation;
[  ]
Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act;
[  ]
Category 8
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories;

 
2.  
Note that the Optionee claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Corporation with a balance
sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Optionee’s status as an Accredited
Investor.

 
3.  
If the Optionee is an entity which initialled the last category in reliance upon
the Accredited Investor categories above, state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity:

   

 
4.  
All information contained in this Questionnaire will be treated as
confidential.  However, by signing and returning this Questionnaire, the
Optionee agrees that, if necessary, this Questionnaire may be presented to such
parties as the Corporation deems appropriate to establish the availability,
under the Securities Act or applicable state securities law, of exemption from
registration in connection with the issuance of the Securities hereunder.

 
5.  
The Optionee hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Optionee will notify the
Corporation promptly of any change in any such information.

 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_______ day of __________________, 20__.
 
X                                                                
Signature
 


Print or Type Name
 


Social Security/Tax I.D. No.
 



 
B-2

--------------------------------------------------------------------------------

 

 
SCHEDULE C
PROSPECTIVE INVESTOR SUITABILITY QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Stock Option Agreement.
 
The purpose of this Questionnaire is to assure the Corporation that the Optionee
will meet the standards imposed by the Securities Act of 1933 (the “Securities
Act”) and the appropriate exemptions of applicable state securities laws.  The
Corporation will rely on the information contained in this Questionnaire for the
purposes of such determination.  The Option and the Optioned Shares (together,
the “Securities”) will not be registered under the Securities Act and has been
issued in reliance upon the exemption from registration afforded by Section 3(b)
and/or Section 4(a)(2) of the Securities Act and/or  Regulation D promulgated
thereunder.  This Questionnaire is not an offer of any securities of the
Corporation in any state other than those specifically authorized by the
Corporation.
 
Please attach additional pages if necessary to answer any question fully.
 
REPRESENTATIONS OF OPTIONEE
 
This item is presented in alternative form.  Please initial in the space
provided the applicable alternative.
 
[  ]
ALTERNATIVE ONE:
The Optionee covenants, represents and warrants to the Corporation that he or
she has such knowledge and experience in financial and business matters that he
or she is capable of evaluating the relative merits and risks of an investment
in the Securities and Corporation and is not utilizing a purchaser
representative in connection with evaluating such merits and risks.  The
Optionee is providing evidence of its knowledge and experience in these matters
through the information requested below in this Questionnaire.
[  ]
ALTERNATIVE TWO:
The Optionee covenants, represents and warrants to the Corporation that he or
she has chosen to use the services of a purchaser representative acceptable to
the Optionee in connection with the Optionee’s acquisition of the Securities.
The Optionee hereby acknowledges that the person named below is his or her
purchaser representative who will assist and advise the Optionee in evaluating
the merits and risks of an investment in the Securities and the Corporation and
affirms that such purchaser representative has previously disclosed in writing
any material relationship that exists between the purchaser representative (or
its affiliates) and the Corporation (or its affiliates) that is mutually
understood to be contemplated, or that has existed at any time during the
previous two years, and any compensation received or to be received as a result
of such relationship.

 


(name of Purchaser Representative)
 


(address of Purchaser Representative)
 
If the Optionee utilizes a purchaser representative, this Questionnaire must be
accompanied by a completed and signed purchaser representative Questionnaire, a
copy of which can be obtained from the Corporation upon request.

 

--------------------------------------------------------------------------------

 

 
FOR INDIVIDUAL INVESTORS
 
1. 
Name:
 
 
2. 
Residential Address &
   
Telephone Number:
 
 
3. 
Length of Residence in State of Residence:
 
 
4. 
U.S. Citizen:
[   ] Yes [   ] No
 
5. 
Social Security Number:
 
 
6. 
Business Address &
   
Telephone Number:
 
 
7. 
Preferred Mailing Address:
[   ] Residence [   ] Business
 
8. 
Email and fax number:
 
 
9. 
Date of Birth:
 
 
10. 
Employer and Position:
 
 
11. 
Name of Business:
 

 
12.  
Business or Professional Education and Degrees:



School
 
Degree
 
Year Received
                   

 
13.  
Prior Employment (last 5 years):

Employer
 
Nature of Duties
 
Dates of Employment
                                       




 
C-2

--------------------------------------------------------------------------------

 

 
FOR SUBSCRIBERS THAT ARE CORPORATIONS, PARTNERSHIPS, TRUSTS OR OTHER ENTITIES
 
6. 
Name:
 
 
7. 
Address of Principal Office:
 
 
8. 
Telephone:
 
 
9. 
Date and State of Incorporation or Organization:
 
 
10. 
Taxpayer Identification Number:
 
 
11. 
Nature of Business:
 
 
12. 
Individual Authorized to Execute this Questionnaire
   
(indicate name and office):
       

 
FOR ALL SUBSCRIBERS
Relationship to the Corporation, if any:
 

 
1.  
Is the Subscriber an officer or director of a publicly-held company? [   ]Yes
[   ]No

 
If yes, specify company:


 
2.  
Does the Subscriber beneficially own 10% or more of the voting securities of a
publicly-held company?

 
[   ]Yes [   ]No
 
If yes, specify company:


 
3.  
Within the last five years, has the Subscriber personally invested in
investments sold by means of private placements in reliance on exemptions from
registration under the 1933 Act and State securities laws?

 
[   ]Yes [   ]No

 
C-3

--------------------------------------------------------------------------------

 

 
4.  
Prior investments by Subscriber which were purchased in reliance on exemptions
from registration under the 1933 Act and State securities laws (initial the
highest number applicable):

 
 
Amount (Cumulative)

Real Estate
             
None
 
Up to $50,000
 
$50,000 to $250,000
 
Over $250,000
                 
Securities
             
None
 
Up to $50,000
 
$50,000 to $250,000
 
Over $250,000
 
Other
             
None
 
Up to $50,000
 
$50,000 to $250,000
 
Over $250,000
 

 
5.  
Does the Subscriber consider itself to be an experienced and sophisticated
investor? [   ]Yes [   ]No

 
If so, please provide information of investment sophistication and/or
experience:

     

 
6.  
Does the Subscriber, or any person authorized to execute this Questionnaire,
consider itself to have such knowledge of the Corporation and its business and
such experience in financial and business matters to enable it to evaluate the
merits and risks of an investment in the Shares and the Corporation, should the
Subscriber be given an opportunity to so invest? [   ]Yes [   ]No

 
7.  
If the Subscriber is an individual, please indicate the Subscriber’s and his/her
spouse’s combined gross income during the preceding two years (initial the
highest number applicable):

 
2013
   
2012
 
Less than $75,000
   
Less than $75,000
 
$75,001 to $100,000
   
$75,001 to $100,000
 
$100,001 to $200,000
   
$100,001 to $200,000
 
$200,001 to $300,000
   
$200,001 to $300,000
 
Over $300,000
   
Over $300,000

If the Subscriber is an individual, please indicate the Subscriber’s and his/her
spouse’s combined estimated net worth (exclusive of home, home furnishings and
personal automobiles) (initial the highest number applicable):



 
Less than $100,000
   
$300,0001 to $500,000
 
$100,001 to $200,000
   
$500,001 to $1,000,000
 
$200,001 to $300,000
   
Over $1,000,000

 
8.  
Regardless of the amount of the proposed investment, will the Subscriber be able
to bear the economic risk of its investment in this transaction? [   ]Yes
[   ]No


 
C-4

--------------------------------------------------------------------------------

 

 
9.  
Please provide answers to the following questions:

(a)
State total assets of the Subscriber, including cash, stocks and bonds,
automobiles, real estate, and any other assets:
 
$
(b)
State total liabilities of the Subscriber including real estate indebtedness,
accounts payable, taxes payable and any other liabilities:
 
$
(c)
State annual income of the Subscriber including salary, securities income,
rental income and any other income:
 
$
(d)
State annual expenses of the Subscriber, excluding ordinary living expenses,
including real estate payments, rent, property taxes and other expenses:
 
$
(e)
Does the Subscriber expect the amount of its assets, liabilities, income and
expenses, as stated above, to be subject to significant change in the
future:  [   ]Yes [   ]No

 
If yes, explain:

   

 
10.  
The Undersigned further acknowledges being furnished with the following
specified information a reasonable time prior to purchase of the securities: a
brief description of the securities being offered, the use of proceeds from the
offering, and any material changes in the Corporation’s affairs that are not
disclosed in the documents furnished; and that at a reasonable time prior to the
purchase of the securities, it has been afforded the opportunity to ask
questions and receive answers concerning the terms and conditions of the
offering and to obtain any additional information which the Corporation
possesses or can acquire without unreasonable effort or expense that is
necessary to verify the accuracy of the information furnished.

 
11.  
The Undersigned further acknowledges being furnished with the following
specified information a reasonable time prior to purchase of the securities: a
brief description of the securities being offered, the use of proceeds from the
offering, and any material changes in the Corporation’s affairs that are not
disclosed in the documents furnished; and that at a reasonable time prior to the
purchase of the securities, it has been afforded the opportunity to ask
questions and receive answers concerning the terms and conditions of the
offering and to obtain any additional information which the Corporation
possesses or can acquire without unreasonable effort or expense that is
necessary to verify the accuracy of the information furnished.


 
C-5

--------------------------------------------------------------------------------

 

 
The Undersigned agrees that the securities purchased will be subject to resale
restrictions under the laws of the United States and that a restrictive legend
will be placed on certificates representing such securities.
 
The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Corporation promptly of any change in any such information.  If this
Questionnaire is being completed on behalf of a corporation, partnership, trust
or estate, the person executing on behalf of the Subscriber represents that it
has the authority to execute and deliver this Questionnaire on behalf of such
entity.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of __________________, 201__.


If a Corporation, Partnership or Other Entity:
 
If an Individual:
     
Print of Type Name of Entity
 
Signature
     
Signature of Authorized Signatory
 
Print or Type Name
     
Type of Entity
 
Social Security/Tax I.D. No.






 
C-6

--------------------------------------------------------------------------------

 
